Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tani et al. (US Pat. #9,136,172).
Regarding claim 1, Tani teaches a semiconductor package, comprising:
A semiconductor chip [fig. 15, 30];
A mold layer in contact with top and side surfaces of the semiconductor chip,  the mold layer having a bottom surface at the same level as a level of a bottom surface of the semiconductor chip [fig. 15, 40, which is in contact with a top and side surface of the chip 30 and has a bottom surface at the same level as a bottom surface of chip 30]; and
A redistribution layer electrically connected to the semiconductor chip and in contact with the bottom surface of the semiconductor chip and the bottom surface of the mold layer [fig. 15, wiring layer 70 connected to chip 30 and in contact with both 30 and 40], 
Wherein the bottom surface of the mold layer has uneven surface [fig. 15, the bottom surface of 40 contains multiple devices 30 and 60 which break up the bottom surface and make it uneven as it adapts to the shape of the different things embedded in it].
Regarding claim 2, Tani discloses the semiconductor package of claim 1, wherein the uneven surface comprises a pattern [fig. 16 shows a repeating arrangement of devices 60 and 30 creating a pattern in the uneven surface of 40].
Regarding claim 4, Tani teaches the semiconductor package of claim 1, wherein the redistribution layer includes:
a first insulating layer contacting the bottom surface of the mold layer [fig. 15, 70b touching 40] ;
a redistributed pattern contacting a bottom surface of the first insulating layer [fig.15, 70a on the bottom of 70b]; and
a second insulating layer contacting the redistributed pattern and the bottom surface of the first insulating layer [fig. 15, second layer 70b on first 70b and 70a], and
wherein an upper surface of the first insulating layer conforms with the uneven surface of the bottom surface of the mold layer [fig. 15, 70b touching 40 conforms to the surfaces of 40 and the components embedded therein].
Regarding claim 5, Tani discloses the semiconductor package of claim 4, wherein:
The first insulating layer contacts the semiconductor chip [fig .15, 70b touching 40 also touches 30],
The semiconductor chip includes a chip terminal [fig. 15, 31], and
The redistributed pattern penetrates the first insulating layer to be in contact with the chip terminal [fig. 15, 70a penetrates 70b and connects to 31].
Regarding claim 6, Tani teaches the semiconductor package of claim 4, wherein the second insulating layer has a entirely flat upper surface [fig. 15, 70b below the layer of 70b touching 40 and 30 has a flat upper surface].
Regarding claim 7, Tani discloses the semiconductor package of claim 1, wherein the redistribution layer includes:
a first insulating layer contacting the bottom surface of the mold layer [fig. 15, 70b touching 40] ;
a redistributed pattern contacting a bottom surface of the first insulating layer [fig.15, 70a on the bottom of 70b]; and
a second insulating layer contacting the redistributed pattern and the bottom surface of the first insulating layer [fig. 15, second layer 70b on first 70b and 70a], and
wherein the redistributed pattern is disposed below the mold layer [fig. 15, 70 is below 40].
Regarding claim 8, Tani teaches the semiconductor package of claim 7, further comprising:
An external terminal penetrating the second insulating layer to be in contact with the redistributed pattern [fig. 15, there is a portion of 70a penetrating the second layer of 70b],
Wherein the external terminal is disposed below the mold layer [fig. 15, the terminal is below 40].
Regarding claim 9, Tani disclose the semiconductor package of claim 1, wherein the uneven surface comprises an embossed pattern [fig. 16 shows a repeating arrangement of devices 60 and 30 creating a pattern in the uneven surface of 40, the material of 40 would appear embossed if viewed without the devices present].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani as applied to claims 1, 2, 4-9 above, and further in view of Meyer (US Pat. Pub. 2009/0085185).
Regarding claim 3, while Tani teaches the bottom surface of the mold layer has at least one recessed portion [fig. 15, 30 and 60 are in recessed portions].  They fail to teach the bottom surface of the mold layer has a protrusion portion.
However, Meyer teaches the formation of semiconductor packages in which a chip is embedded in a molding layer and the molding layer has protrusion portions [fig. 6c, chip 2, molding 3, protrusions 205].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Meyer into the method of Tani by forming protrusions on the molding layer in addition to the recesses.  The ordinary artisan would have been motivated to modify Tani in the manner set forth above for at least the purpose of improving the strength of the structure and being able to resist lateral forces during temperature cycles or external force [Meyer, paragraph [0033]].
Regarding claim 10, Tani teaches a semiconductor package comprising:
A semiconductor chip [fig. 15, 30];
A mold layer in contact with top and side surfaces of the semiconductor chip,  the mold layer having a bottom surface at the same level as a level of a bottom surface of the semiconductor chip [fig. 15, 40, which is in contact with a top and side surface of the chip 30 and has a bottom surface at the same level as a bottom surface of chip 30]; and
A redistribution layer electrically connected to the semiconductor chip and in contact with the bottom surface of the semiconductor chip and the bottom surface of the mold layer [fig. 15, wiring layer 70 connected to chip 30 and in contact with both 30 and 40], 
wherein the redistribution layer includes:
a first insulating layer contacting the bottom surface of the mold layer [fig. 15, 70b touching 40] ;
a redistributed pattern contacting a bottom surface of the first insulating layer [fig.15, 70a on the bottom of 70b]; and
a second insulating layer contacting the redistributed pattern and the bottom surface of the first insulating layer [fig. 15, second layer 70b on first 70b and 70a], and
wherein the bottom surface of the mold layer has flat portions [fig. 15, 40 has flat portions].
Tani fails to teach protrusion portions alternately repeated with the flat portions.  
However, Meyer teaches the formation of semiconductor packages in which a chip is embedded in a molding layer and the molding layer has protrusion portions repeated around each device [fig. 6c, chip 2, molding 3, protrusions 205].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Meyer into the method of Tani by forming protrusions on the molding layer in a pattern alternating pattern with the flat portions.  The ordinary artisan would have been motivated to modify Tani in the manner set forth above for at least the purpose of improving the strength of the structure and being able to resist lateral forces during temperature cycles or external force [Meyer, paragraph [0033]].
Regarding claim 11, Tani in view of Meyer discloses the semiconductor package of claim 10, wherein an upper surface of the first insulating layer has flat portions and recessed portions which are alternately repeated [Tani, fig. 15 shows layer 70b is conformally deposited on 40, 30 and 60, it is inherent that if protrusions were present in a pattern as taught from the combination with Meyer the conformal insulating layer would have recessed portions corresponding to said protrusions in a pattern].
Regarding claim 12, Tani in view of Meyer discloses the semiconductor package of claim 10, wherein:
The first insulating layer contacts the semiconductor chip [Tani, fig .15, 70b touching 40 also touches 30],
The semiconductor chip includes a chip terminal [Tani, fig. 15, 31], and
The redistributed pattern penetrates the first insulating layer to be in contact with the chip terminal [Tani, fig. 15, 70a penetrates 70b and connects to 31].
Regarding claim 13, Tani in view of Meyer teaches the semiconductor package of claim 10, wherein the second insulating layer has an entirely flat upper surface [Tani, fig. 15, 70b below the layer of 70b touching 40 and 30 has a flat upper surface].
Regarding claim 14, Tani in view of Meyer discloses the semiconductor package of claim 10, wherein the redistributed pattern is disposed below the mold layer [Tani, fig. 15, 70 is below 40].
Regarding claim 15, Tani teaches the semiconductor package of claim 10, further comprising:
An external terminal penetrating the second insulating layer to be in contact with the redistributed pattern [Tani, fig. 15, there is a portion of 70a penetrating the second layer of 70b],
Wherein the external terminal is disposed below the mold layer [Tani, fig. 15, the terminal is below 40].



Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a surface roughness of a bottom surface of the mold layer is greater than a surface roughness of an upper surface of the second insulating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816